        Case 6:20-cr-00333-AA    Document 56   Filed 06/15/21   Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




UNITED STATES OF AMERICA,                              Case No. 6:20-cr-00333-AA
                                                        OPINION AND ORDER
            Plaintiff,

      vs.

TIMOTHY JOHN ROURKE,

            Defendant.


AIKEN, District Judge:

      Before the Court is defendant Timothy John Rourke’s Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). ECF No. 50. The

Court held a hearing on June 14, 2021. ECF No. 53. For the following reasons, the

motion is GRANTED.

                                 BACKGROUND

      On December 17, 2018, Mr. Rourke was charged by complaint with Possession

With Intent to Distribute 50 Grams or More of a Mixture of Methamphetamine in




Page 1 – OPINION AND ORDER
        Case 6:20-cr-00333-AA       Document 56    Filed 06/15/21   Page 2 of 7




violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii) and Felon in Possession of a Firearm

in violation of 18 U.S.C. § 922(g)(1). ECF No. 1. On August 12, 2020, Mr. Rourke

was   charged    by   information    with   Possession   with   Intent   to   Distribute

Methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii). ECF No. 29.

      On October 8, 2020, Mr. Rourke waived indictment and entered into a plea

agreement with the Government. ECF Nos. 36, 38, 39. On the same day, Mr. Rourke

pleaded guilty to the single count of the Information. ECF Nos. 37, 39. On February

10, 2021, this Court sentenced Mr. Rourke to seventy-two months in prison with four

years of supervised release. ECF Nos. 47, 48.

      Mr. Rourke has been serving his sentence at FCI Sheridan and has

approximately 2.5 years left on his sentence. Mr. Rourke is 56 years old and suffers

from a significant and persistent lower urinary tract disorder. On March 9, 2021, the

BOP arranged for Mr. Rourke to be seen by an outside urologist who put a temporary

Foley catheter in place for Mr. Rourke. Mr. Rourke was subsequently placed in

quarantine for two weeks as part of an effort to combat Covid-19. During that time,

Mr. Rourke was in serious pain from his urinary tract disorder. BOP officials at FCI

Sheridan attempted to contact the outside urologist on March 23, March 30, April 1,

April 7, April 8, April 14, and twice on April 15, 2021, without success. During this

period, on April 7, 2021, Mr. Rourke’s condition had deteriorated to the point where

he removed the catheter himself. Mr. Rourke was seen by a doctor over “Medline”

and taught to use a self-catheter. Mr. Rourke was only provided with hard, inflexible

catheters for self-use and the pain associated with applying the catheter was




Page 2 – OPINION AND ORDER
        Case 6:20-cr-00333-AA      Document 56    Filed 06/15/21   Page 3 of 7




“extraordinary.” Mr. Rourke was eventually seen by a medical professional on April

28, 2021 and was prescribed flexible catheters for self-use. He continues to suffer

from pain and inflammation from using the rigid catheters. During this period, Mr.

Rourke developed a urinary tract infection and there is blood in his urine.

      Mr. Rourke submitted a request for compassionate release to the warden of

FCI Sheridan on February 17, 2021. Mr. Rourke filed this motion on June 7, 2021,

and the Court held a hearing on June 14, 2021.

                                    STANDARDS

      Generally, a district court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25

(2010). Compassionate release under § 3582(c)(1)(A) provides an exception in rare

cases. Until 2018, § 3582 allowed compassionate release only upon a motion by the

Bureau of Prisons (“BOP”). With the passage of the First Step Act of 2018, Pub. L.

No. 115-391, § 603, 132 Stat. 5194, 5239 (Dec. 21, 2018), Congress authorized courts

to modify a defendant’s sentence on a motion filed by a defendant “after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is

earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

      Under § 3582(c)(1)(A), a court may reduce a defendant’s sentence if it finds that

two conditions are met: (1) that “[e]xtraordinary and compelling reasons warrant

such a reduction” and (2) “that such a reduction is consistent with applicable policy




Page 3 – OPINION AND ORDER
        Case 6:20-cr-00333-AA      Document 56      Filed 06/15/21   Page 4 of 7




statements issued by the Sentencing Commission.” If the court finds that those

conditions are met, before granting a sentence reduction, it must “consider[] the

factors set forth in [18 U.S.C.] § 3553(a) to the extent applicable[.]” 18 U.S.C. §

3582(c)(1)(A); see also United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020)

(reasoning that “[18 U.S.C. §§ 3582(c)(1) and (c)(2)’s parallel language and structure[]

compel us to conclude that compassionate release hearings are sentence-modification

proceedings and that courts considering motions filed under § 3582(c)(1) must follow

a Dillon-style test” and describing the three-part test for compassionate release

motions (citing Dillon, 560 U.S. at 827, 829–30)).

      The Sentencing Commission’s policy statement regarding sentence reductions

under § 3582(c)(1)(A) is found at U.S.S.G. § 1B1.13. The policy statement identifies

categories of extraordinary and compelling reasons, including the defendant’s age,

medical conditions, and family circumstances. U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). It

also requires courts to find that “the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. § 1B1.13(2).

But this policy statement, which has not been updated since the First Step Act

amended § 3582(c)(1)(A), only applies to motions filed by the BOP Director on behalf

of a defendant. United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021). On a

defendant’s direct motion for compassionate release, the policy statement “may

inform a district court’s discretion, . . . but [it is] not binding.” Id. As a result, the

court may consider any extraordinary and compelling reason for release that a

defendant might raise. Id.




Page 4 – OPINION AND ORDER
        Case 6:20-cr-00333-AA      Document 56   Filed 06/15/21     Page 5 of 7




                                    DISCUSSION

      Mr. Rourke submitted his request for compassionate release to the Warden of

FCI Sheridan on February 17, 2021 and received no response. Mr. Rourke has

exhausted his administrative remedies and his motion is properly before the Court.

      Mr. Rourke contends that his health conditions and his inability to manage his

catheter, with the attendant risk of serious and persistent infections place him at

elevated risk of contracting Covid-19. Courts have considered persistent urinary

tract infections in granting motions for compassionate release. See, e.g., Snell v.

United States, Criminal Case No. 16-20222-6, 2020 WL 2850038, at *2-3 (E.D. Mich.

June 2, 2020) (granting compassionate release for an inmate with spina bifida who

required self-catheterization and who suffered repeated UTIs during the Covid-19

pandemic). Despite the best efforts of prison staff, the BOP has been unable to secure

the medical care necessary to treat Mr. Rourke’s urinary tract disorder.           FCI

Sheridan is currently experiencing a resurgent outbreak of Covid-19, which has

further complicated BOP’s efforts to provide care for Mr. Rourke.

      In addition to his urinary tract disorder, Mr. Rourke suffers from an

unspecified heart condition, high blood pressure, and hyperlipidemia, which the

Centers for Disease Control and Prevention have recognized as risk factors for

becoming severely ill from Covid-19.      See https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html        (last   accessed

June 13, 2021).    Circumstances have seriously impaired Mr. Rourke’s ability to

provide “self-care” for his conditions.




Page 5 – OPINION AND ORDER
          Case 6:20-cr-00333-AA         Document 56        Filed 06/15/21     Page 6 of 7




       Accordingly, the Court concludes that Mr. Rourke has shown extraordinary

and compelling reasons for release. On consideration of the § 3553(a) factors, the

Court concludes that a reduction in sentence is warranted.1 Mr. Rourke has been in

custody since his arrest on December 18, 2018 and has served more than half of his

sentence. As discussed on the record and as set forth in the accompanying Amended

Judgment, Mr. Rourke will be released to home detention at the home of his son in

Halsey, Oregon for the balance of his custodial sentence. Mr. Rourke will be subject

to a curfew set by his probation officer and his movement in the community will be

restricted at all times except for employment, education, religious services, medical

treatment, mental health or substance abuse treatment, attorney visits, court

appearances, court-ordered obligations, or other activities pre-approved by Mr.

Rourke’s probation officer. The Court finds that imposing an extended condition of

home confinement and regular status conferences in this case will be sufficient to

ensure that Mr. Rourke does not reoffend and, considering Mr. Rourke’s age, his

serious health conditions, and the record in the case, the Court concludes that Mr.

Rourke does not present a danger to the community under 18 U.S.C. § 3142(g).

       Mr. Rourke is directed to appear at a telephonic status hearing on July 9, 2021

at 3:30 p.m.




1
 In imposing a sentence which is sufficient, but not greater than necessary, the Court considers inter
alia, the nature and circumstances of the offense, the history and characteristics of the defendant,
community safety, the kinds of sentences available, the need to avoid unwanted disparities in
sentencing, and all other obligations of sentencing, including punishment, deterrence, and
rehabilitation. 18 U.S.C. § 3553(a).



Page 6 – OPINION AND ORDER
        Case 6:20-cr-00333-AA   Document 56   Filed 06/15/21   Page 7 of 7




                                CONCLUSION

      Defendant’s Motion to     Reduce Sentence Pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) (Compassionate Release), ECF No. 50, is GRANTED on the terms set

forth above and in the accompanying Amended Judgment.

                                       15th day of June 2021.
      It is so ORDERED and DATED this _____



                                  /s/Ann Aiken
                          __________________________
                                  Ann Aiken
                          United States District Judge




Page 7 – OPINION AND ORDER
